398 U.S. 936
90 S. Ct. 1846
26 L. Ed. 267
Dennis Councle McGAUTHA, petitioner,v.CALIFORNIA.
No. 486, Misc.
Supreme Court of the United States
June 1, 1970

1
Motion for leave to proceed in forma pauperis granted. Petition for writ of certiorari to the Supreme Court of California granted limited to Question 1 presented by the petition which reads as follows:


2
'1. Does California's practice of allowing capital trial      juries absolute discretion, uncontrolled by standards or      directions of any kind, to impose the death penalty upon a      defendant convicted of the crime of murder violate the Due      Process Clause of the Fourteenth Amendment?'


3
Case transferred to the appellate docket and placed on the summary calendar.